DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed October 18, 2021 has been entered. 
Claim 1 has been canceled. 
Claims 2-21 are pending in this application. 

Drawings
The drawings were received on March 26, 2020 and the replacement drawings were received on October 18, 2021.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on October 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,607,669 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Lee et al. (U.S. Patent Application Publication No. 2012/0005416 A1) discloses: A [card controller] (card controller 15) comprising:
a memory interface (host interface 21) to receive at least a portion of a data word [to record in] a first plurality of memory devices in a first memory module (Paragraph [0009]: “According to a feature of the present general inventive concept, there is provided a data 
Paragraph [0054]: “In more detail, the host interface 21 of the card controller 15 receives the recording command and the recording data (operation S61). The processor 22 calculates an address to record the recording data, according to the recording command (operation S62).”);
a processing engine (processor 22) to format . . . the data word into a scrambled data word (Paragraph [0037]: “Also, the processor 22 controls the randomizer circuit 26 to scramble data to be recorded on the NAND flash memory 14.”) in response to a pseudo-random process (Paragraph [0038]: “Accordingly, the flash controller may 23 may output the scrambled data from the randomizer circuit 26 to the NAND flash memory 14 such that the scrambled data is recorded on a memory cell among the plurality of memory cells.”
Paragraph [0054]: “FIG. 6 is a flowchart illustrating a data scrambling method according to an exemplary embodiment of the inventive concept.”
The Examiner finds the selected data scrambling method used by the scrambler as disclosed in Lee teaches the claimed “scrambled data word in response to a pseudo-random process”.); and
a[n] [] interface (randomizer circuit 26) to transfer the scrambled data word to the [flash] controller (flash controller 23) in response to a data access request received from the host [device]  
(Paragraph [0038]: “The flash controller 23 is an interface between the card controller 15 and the NAND flash memory 14. Accordingly, the flash controller may 23 may output the scrambled data from the randomizer circuit 26 to the NAND flash memory 14 such that the scrambled data is recorded on a memory cell among the plurality of memory cells.”

The Examiner finds the flash controller may 23 may output the scrambled data from the randomizer circuit 26 to the NAND flash memory 14 the memory card 12 receives a recording command from the host device 11 as disclosed in Lee teaches the claimed “a[n] [] interface to transfer the scrambled data word to the [flash] controller in response to a data access request received from the host [device]”.).
However, the Examiner finds Lee does not teach or suggest the claimed “memory buffer circuit comprising: a memory interface to receive at least a portion of a data word from a first plurality of memory devices in a first memory module; a processing engine to format the portion of the data word into a scrambled data word in response to a pseudo-random process; and a host interface to transfer the scrambled data word to the host controller in response to a data access request received from the host controller.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  
Independent claims 9 and 16 recite similar limitations as independent claim 2 and therefore, the Examiner finds claims 9 and 16 are allowable over the prior art for the same reasons as set forth above in claim 2.
	Claims 3-8, 10-15 and 17-21 are also allowable due to their dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112